Citation Nr: 0009082	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for testicular 
seminoma.

2.  Entitlement to a higher rating for thoracolumbar spine 
degenerative disc disease, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1964 to June 1986, 
plus six years of prior unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that (1) denied service 
connection for testicular seminoma; and (2) granted service 
connection for thoracolumbar spine degenerative disc disease 
with spondylosis, and assigned a 10 percent evaluation under 
diagnostic code 5293, effective from October 1996.  The 
veteran submitted a notice of disagreement in October 1997, 
and the RO issued a statement of the case in October 1998.  
The veteran submitted a substantive appeal and testified at a 
hearing in February 1999.  In February 1999, the RO increased 
the rating for thoracolumbar spine degenerative disc disease 
with spondylosis to 40 percent, effective from the original 
date of claim in October 1996.  The veteran has continued his 
appeal.

Entitlement to a higher evaluation for thoracolumbar spine 
degenerative disc disease with spondylosis will be addressed 
in the remand portion of this decision.


FINDING OF FACT

The veteran has submitted competent evidence tending to show 
an in-service occurrence of right testicle problems, the 
continuity of symptomatology of right testicle pain, and a 
current diagnosis of testicular seminoma.




CONCLUSION OF LAW

The claim for service connection for testicular seminoma is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required. Epps, 126 F.3d at 
1468.  Furthermore, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true, 
unless the assertions contained therein are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Testimony of the veteran at the February 1999 hearing was to 
the effect that he had early manifestations of testicular 
seminoma during service.  The veteran testified that he had 
pain in his right testicle.  Service medical records note 
that the veteran had right testicle atrophy in April 1985.  
Service medical records also show that the veteran sought 
treatment for right testicle pain in January 1986.  An 
urological evaluation in March 1986 noted chronic 
epididymitis.  For purposes of well-groundedness, the 
evidence of record is presumed true and supports a finding 
that right testicle pain was noted in service.

The veteran also testified that his right testicle pain had 
continued during and after service until 1991, at which time 
he underwent surgical removal of the right testicle and 
radiation treatment due to testicular seminoma.  The veteran 
testified that he now has occasional pain in the left 
testicle, and has been advised by his physician to check 
himself daily.  For purposes of well groundedness, the 
veteran's statements as to the continuity of symptomatology 
of right testicle pain post-service are presumed credible.  
Savage, 10 Vet. App. at 496.  The United States Court of 
Appeals for Veterans Claims has found that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Moreover, a statement by the veteran's treating physician 
indicates that the testicular problems experienced by the 
veteran in service are not unrelated to the post-service 
testicular seminoma.  Likewise, a statement by the physician 
to whom the veteran was referred to in 1991 for removal of a 
mass in the right testicle indicates that the possibility 
cannot be ruled out that the testicular problems in service 
could have been a "prodromal" event for development of 
testicular seminoma.  The Board accepts these medical 
statements as credible, and tending to show a causal nexus to 
service.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
testicular seminoma.  As such, the claim is well grounded.


ORDER

The claim of entitlement to service connection for testicular 
seminoma is well grounded.  To this extent only, the appeal 
is granted.


REMAND

I.  Testicular Seminoma

The veteran's claim for service connection for testicular 
seminoma is well grounded.  However, having found that his 
claim is well grounded does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
82 (1990).

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's claimed current disability is in any 
way related to the condition experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

Accordingly, a medical examination is required to obtain a 
medical opinion as to whether the veteran's current 
testicular seminoma is the same disability or is in any way 
related to the right testicle problems noted in service.  The 
examiner should take into account prior medical evaluations 
and treatment of the veteran.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).

B.  Thoracolumbar Spine Degenerative Disc Disease

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  Service 
connection has been granted for thoracolumbar spine 
degenerative disc disease with spondylosis.

The veteran contends that he has chronic low back pain.  The 
veteran testified at a hearing in February 1999 that the pain 
was sporadic at first, but is now three times a week and 
excruciating.  He testified that he cannot lift groceries, 
cannot start the lawn mower, and cannot sit behind a wheel of 
a car for more than a half hour.  Recent medical evidence 
shows that he also has muscle spasms, and that pain radiates 
down his leg.  X-rays revealed degenerative disc disease at 
several levels from L1 to the sacrum, with some narrowing and 
foraminal encroachment at L4-5 and L5-S1.  The diagnosis by 
the veteran's private physician was lumbar degenerative disc 
disease with stenosis and radiculopathy.

There is no VA medical examination of record; nor is there 
any VA radiology diagnostic report with an opinion as to the 
functional impairment caused by the veteran's low back pain.  
VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the veteran's thoracolumbar spine degenerative disc 
disease.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's service-connected thoracolumbar 
spine degenerative disc disease with spondylosis.  Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's testicular seminoma since 
service, and for the thoracolumbar spine 
degenerative disc disease since 1998.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature, severity, and etiology of 
his testicular seminoma.  The examiner 
should also review all relevant records 
and offer an opinion as to:

(a)  Whether it is at least as 
likely as not that the veteran's 
current testicular seminoma is 
related to the right testicle 
problems as noted in service; and

(b)  Whether it is as likely as not 
that the right testicle problems 
noted in service were early 
manifestions of testicular seminoma.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his thoracolumbar spine degenerative 
disc disease, including any functional 
impairment caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness 
associated with the low back.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
joint is used repeatedly over a period of 
time. The examiner should also be asked 
to determine whether the low back 
exhibits weakened movement, excess 
fatigability or incoordination. The 
examiner should comment on the severity 
of symptoms listed under provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  The examiner should support the 
opinions by discussing medical principles 
as applied to specific medical evidence 
in this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.


4.  After the above development, the RO 
should then review the veteran's claim 
for service connection for testicular 
seminoma; and review the veteran's claim 
for a higher evaluation for thoracolumbar 
spine degenerative disc disease, taking 
into consideration provisions of 
38 C.F.R. §§ 4.40 and 4.45 (dealing with 
functional impairment due to pain), and 
provisions of 38 C.F.R. § 3.321 
(concerning an extraschedular evaluation 
based on interference with employment).  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.


The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



